DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed November 9, 2020 is received.
2.	Claims 1 – 13 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 13 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James P. Naughton on May 24, 2021.
6.	Regarding claim 1, please amend line 7 to recite, in part, “wherein, [[if]] when a measured value”.
Additionally, please amend line 12 of this claim to recite, in part, “wherein, [[if]] when the measured value”.
7.	Regarding claim 3, please amend line 2 to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 6 of this claim to recite, in part, “wherein, [[if]] when the measured value”.
Regarding claim 5, please amend line 2 to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 6 of this claim to recite, in part, “wherein, [[if]] when the measured value”.
9.	Regarding claim 7, please amend line 2 to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 8 of this claim to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 12 of this claim to recite, in part, “wherein, [[if]] when the measured value”.
10.	Regarding claim 9, please amend line 6 to recite, in part, “[[if]] when a measured value”.
Additionally, please amend line 10 of this claim to recite, in part, “but [[if]] when the measured value”.
11.	Regarding claim 10, please amend line 2 to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 5 of this claim to recite, in part, “but [[if]] when the measured value”.
12.	Regarding claim 12, please amend line 2 to recite, in part, “wherein, [[if]] when the measured value”.
Additionally, please amend line 8 of this claim to recite, in part, “[[if]] when the measured value”.
when the measured value”.

Reasons for Allowance
13.	Claims 1 – 13 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Dabic et al. (U.S. Pub. 2017/0031442), Czelnik et al. (U.S. Pub. 2016/0195989), Kang et al. (U.S. Pub. 2018/0113512), Koizumi et al. (U.S. Pub. 2012/0032907), Yairi et al. (U.S. Pub. 2015/0077398), Rosenberg et al. (U.S. Pub. 2017/0336891), and Park et al. (U.S. Pub. 2017/0322664).
Regarding claim 1, neither Dabic nor Czelnik nor Kang nor Koizumi nor Yairi nor Rosenberg nor Park teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein, when a measured value detected by the measured-value detection unit at one timing changes by an amount less than a reference amount from a definitive value determined by the definitive-value determination unit itself at a timing one cycle before the one timing, the definitive-value determination unit determines the measured value detected at the one timing as a definitive value at the one timing, and
wherein, when the measured value detected at the one timing has changed by an amount equal to or more than the reference amount from the definitive value at the timing one cycle before the one timing, the definitive-value determination unit 
Regarding claim 9, this claim is allowed for at least the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 8 and 10 – 13, these claims are allowed based on their respective dependence from claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/RYAN A LUBIT/Primary Examiner, Art Unit 2626